Citation Nr: 0004774	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
December 1991.  This is an appeal from a June 1995 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office Muskogee, Oklahoma, which denied entitlement to 
service connection for a right shoulder disability.  

The record reflects that the veteran was scheduled for 
several hearings at the regional office in 1995 and 1996 
which were canceled and rescheduled for various reasons.  She 
did not appear for the last hearing that was scheduled in May 
1996.  She was also scheduled for a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office in May 1997 and did not appear for that 
hearing.  Thus, it does not appear that the appellant wishes 
a hearing in connection with her appeal and the Board will 
proceed with its decision in her case.  


FINDINGS OF FACT

1.  There were no complaints or findings regarding a right 
shoulder disability during the veteran's period of active 
military service.  

2.  A right shoulder condition was initially reported several 
years following the veteran's release from active duty and 
has not been shown to be of service origin.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a right shoulder disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for a right shoulder 
disability is whether she has presented evidence of a well-
grounded claim; that is, a claim which is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
and there is no duty to assist her further in the development 
of the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that the claim is not well grounded.  

I.  Background

The veteran's service medical records reflect that she was 
seen on a number of occasions from May 1986 to May 1991 with 
complaints including pain involving the left thigh, left hip, 
low back and left foot.  It was indicated that she had had 
left hip, low back and left leg pain since falling in basic 
training.  There was no reference to a right shoulder injury 
or disability.  In a medical history form completed at the 
time of her physical examination for separation from service 
in September 1991 she checked blocks indicating that she had 
or had had recurrent back pain and foot trouble.  She checked 
another block indicating that she did not have or had never 
had a painful or "trick" shoulder or elbow.  On the medical 
examination report clinical evaluation of the upper 
extremities was reported to be normal.  Chronic left hip 
pain, left pelvic pain and low back pain were indicated.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1993.  She referred to various 
disabilities including left hip, back, left thigh, left knee, 
left leg and left ankle problems.  She did not mention a 
right shoulder disability.  

The veteran was afforded a VA orthopedic examination in April 
1993.  She indicated that she fell in basic training and 
injured her left hip and was on crutches for a while.  She 
indicated that she had also injured her low back.  She stated 
that during that time all of her joints were hurting her.  
She stated that currently her left hip was painful all of the 
time.  The lumbosacral area also had pain all of the time.  
She reported pain over the left thigh and stated that her 
left knee ached in cold weather.  Her left ankle ached in 
cold weather also.  She reported injuring her left foot.  She 
did not make any reference to a right shoulder injury or 
problem.  

On examination various findings were made regarding the left 
hip, lumbosacral region, legs and ankles.  There were no 
findings regarding a right shoulder condition.  The diagnoses 
included probable arthritis in the left hip.  

By rating action dated in January 1994 service connection was 
granted for a left hip disability and a low back disability.  

In September 1994 the veteran submitted a claim for increased 
ratings for her service-connected conditions.  She also 
claimed service connection for a right shoulder condition.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in September 
1994 with a complaint of right shoulder pain for nine days 
that was progressively worsening.  Various findings were 
recorded on physical examination including more decreased 
active range of motion.  She was seen later in September 
1994.  The appellant indicated that the onset of her right 
shoulder problem had begun during military service.  After 
firing the M16 rifle about 4 to 5 times a year she had pain.  
She reported that the original injury had occurred during a 
fall in basic training in which another trainee lost her 
balance and pulled on the right side of the appellant's 
rucksack causing her to fall into a ditch and injure her 
back, pelvis and left leg.  The assessments included right 
acromioclavicular separation.  

The veteran was afforded a VA orthopedic examination in 
November 1994.  She again indicated that during basic 
training in military service the soldier next to her began to 
fall and grabbed her backpack and jerked her right shoulder.  
Later, the appellant fell off the road into a ditch injuring 
her left pelvic and low back area.  She had been treated for 
low back pain and left hip pain.  She stated that during that 
time she complained of her right shoulder but was told it was 
because she was walking on crutches.  She related that the 
right shoulder did become asymptomatic and she had had very 
few problems with the right shoulder until August 1994 when 
she began developing pain in the right shoulder joint.

On examination of the right shoulder it was indicated that 
the veteran might have a very slight hypertrophy of the 
distal clavicle as compared to the left.  Otherwise the 
shoulder joint appeared grossly normal.  Clinically she had 
no evidence of subluxation of the acromioclavicular joint.  
She had a full range of motion of the right shoulder joint 
but did complain of pain with full abduction, flexion and 
backward extension.  She had tenderness in the area of the 
acromioclavicular joint.  An X-ray study of the right 
shoulder was unremarkable.  The impression was symptomatic 
right shoulder with suspected chronic tendonitis.  

Additional VA outpatient treatment records reflect that the 
veteran was observed and treated on several occasions in 1995 
for her right shoulder condition.  She complained of pain 
involving the shoulder when seen in January 1995.  When she 
was seen in April 1995 an assessment was made of acromial 
arthrosis with impingement.  When she was seen in May it was 
indicated that she was scheduled for surgery the following 
month.  When she was seen on June 30 it was indicated that 
she had had surgery for the right shoulder on June 19.  It 
was stated that she was currently doing very well.  The 
veteran stated that the pain was much better and she was not 
taking any pain medication.  

The examiner indicated that the veteran had an acromial 
separation in service in 1986 and that the symptoms and 
surgery were consistent with acromial joint arthrosis 
secondary to an old injury. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the 
veteran's service medical records, including the report of 
her physical examination for separation from service, do not 
reflect any complaints or findings regarding a right shoulder 
injury or disability.  She made no reference to a right 
shoulder disability when she submitted her initial claim for 
VA disability benefits in March 1993 or when she was examined 
by the VA in April 1993.  There were no findings regarding a 
right shoulder condition on the April 1993 VA examination.  

The veteran initially submitted a claim for service 
connection for a right shoulder disability in September 1994 
and VA outpatient treatment records reflect that she was seen 
for complaints regarding her right shoulder during that 
month.  However, that was several years following the 
veteran's separation from military service.  Although the 
appellant has maintained that she injured her right shoulder 
at the same time she injured her left hip and low back during 
a fall in basic training in 1986, there is no independent, 
objective evidence that would support her assertion.  When 
she was seen on an outpatient basis by the VA in June 1995 
the examiner indicated that she had had an acromial 
separation in service in 1986 and that the right shoulder 
symptoms and surgery were consistent with an acromial joint 
arthrosis secondary to an old injury.  However, the 
information regarding the right shoulder injury in service in 
1986 was apparently provided by the veteran to the physician.  
The Board is not required to accept doctors' opinions that 
are based on the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet.App. 113 (1995).  The diagnoses can 
be no better than the facts alleged by the appellant.  Swann 
v. Brown, 5 Vet.App. 229 (1993).

In this case, the veteran has not submitted any independent 
evidence which supports her claim for service connection for 
a right shoulder disability.  Given the evidence that is of 
record, the claim for service connection for a right shoulder 
disability may not be considered well grounded.  Since the 
claim is not well grounded, it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for a right shoulder 
condition on a ground different from that of the regional 
office; that is, whether the claim is well grounded rather 
than whether she is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  The Board also views its discussion in 
this case as sufficient to inform the veteran of the elements 
necessary to complete her application for a claim for service 
connection for a right shoulder disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for a right shoulder 
disability is not established.  The appeal is denied.  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 

